DETAILED ACTION
Forms
Proof
Search done

Cl 29 –  102/103 – all three layers are the beta propylne, and the nucleant is 50% and added to 50% - para 0054
20090258212 – same primary as 15766960
And 20110178262 – Melt flow rate is proportional to molecular weight – para 0041
(melt adj flow adj rate) with (molecular adj weight) with (indirect proportional)
Cl 30 – para 0027
Cl 31 – disclosed
Cl 32 – para 0118 – see 15766960
Cl 33 – para 0118
Cl 34 – cl 68 and 77 of 15766960
Cl 35 – cl 69 of 15766960
Cl 36 – same b/c ‘about’ – and oriented is para 0058
Cl 37 – inherent 
Cl 38 – 39 – para 0058 unixial is also oriented, so intrermedaite product
Cl 40 – cl 74 of 15766960
Cl 41 – cl 61 of same
Cl 42 – obvious from schematic diagram – length greater than thickness
Cl 43 – 112 configured – and inherent
Information Disclosure Statement
1.	The information disclosure statement filed July 6, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the name of U.S. Patent No. 7,407,699 is spelled incorrectly, as ‘Jacobsy,’ and the dates of AU 2015257403 and WO 2006/001230 are incorrect, and no copies of foreign patent documents have been submitted. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 29 – 34 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘starting’ is indefinite as its meaning is unclear. For purposes of examination, the term will be interpreted to mean any sheet, including any layer of a geogrid comprising a sheet that has been oriented.

4.	Claims 38 – 40 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The terms ‘uniaxial,’ ‘biaxial’ and ‘triaxial’ are indefinite as their meanings are unclear. For purposes of examination, the terms will be interpreted to refer to orientation.

5.	Claim 43 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘configured’ is indefinite as it is unclear what is required for configuration. For purposes of examination, the term will be interpreted to mean any geogrid.

Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 29 – 33, 35 – 39 and 41 – 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Shepherd (U.S. Patent No. 3,285,883).
With regard to Claim 29, Jacoby discloses a geogrid (paragraph 0104) comprising strands ‘55’ (paragraph 0088) that are oriented (paragraph 0080) interconnected by junctions ‘60’ (nodes; paragraph 0088) and having an array of openings that are holes therebetween (paragraph 0088); the geogrid comprises three coextruded layers (paragraph 0071) that are a block copolymer of polypropylene in the amount of at least 50 mol%, and a polymeric material that is a polymer of ethylene (paragraph 0026); a second layer of a starting sheet, between and first and third layer, is therefore disclosed. Although the disclosed range of amount of polymeric material is not identical to the claimed ranges, the disclosed range overlaps the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed ranges. MPEP 2144.05. Jacoby fails to disclose a second layer having a polymeric material having a different molecular weight from the polymeric material of the first and third layers.
Shepherd teaches a cured copolymer of propylene and ethylene (column 2, lines 7 – 30) comprised in a sheet, for the purpose of obtaining a sheet having superior strength (column 3, lines 29 – 34).
It therefore would have been obvious for one of ordinary skill in the art to provide for a cured copolymer of propylene and ethylene in any of the layers of Jacoby, including the second layer, in order to obtain a sheet having superior strength as taught by Shepherd. A second layer having a polymeric material having a different, higher, molecular weight than the polymeric material of the first and third layers would therefore be obtained, because the second layer would be crosslinked. The geogrid would therefore be integral.
With regard to Claim 30,  a first and third layer arranged on opposite planar surfaces of the second layer would be obtained, because exactly three layers are disclosed by Jacoby.
With regard to Claim 31, Jacoby discloses orientation after perforation (paragraph 0080). The first layer, the second layer and the third layer are therefore in contact at the junctions and along the strands.
With regard to Claims 32 – 33, a layer thickness of 4.15 mm is disclosed by Jacoby in an example (paragraph 0120).
With regard to Claim 35, as shown in Figure 3 of Jacoby, the strands are transverse strands interconnected by longitudinally oriented strands.
With regard to Claims 36 – 37, because the claimed geogrid would be obtained, the claimed flexural stiffness and torsional rigidity would be obtained.
              With regard to Claims 38 – 39, uniaxial and biaxial are disclosed (paragraph 0058).	
With regard to Claim 41, Jacoby fails to disclose a second layer having a greater thickness than the first or third layers. However, layer thicknesses of 4.5 mm and 4.15 mm are disclosed in examples (paragraphs 0118 and 0120). It would have been obvious for one of ordinary skill in the art to provide for a second layer having a greater thickness than the first or second layers, as layer thicknesses of 4.5 mm and 4.15 mm are disclosed in examples.
With regard to Claims 42 – 43, strands having an aspect ratio greater than 1.0 are not explicitly disclosed by Jacoby. However, as shown in Figure 3, the strands ‘55’ have an aspect ratio of greater than 1.0, because the length is greater than the thickness (paragraph 0088).

8. 	Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Shepherd (U.S. Patent No. 3,285,883) and further in view of Filshill et al (U.S. Patent Application Publication No. 2010/0189509 A1).
Jacoby and Shepherd disclose a geogrid as discussed above. Jacoby and Shepherd
fail to disclose a polypropylene that is post — industrial in the second layer and virgin polypropylene in the first and third layers.
Filshill et al teach a geogrid comprising polypropylene that is post — industrial for the purpose of obtaining improved creep strength and high puncture strength (paragraph 0077).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
polypropylene that is post – industrial in the second layer in order to obtain improved creep strength and high puncture strength as taught by Filshill et al. It additionally would have been obvious for one of ordinary skill in the art to provide for virgin polypropylene in the first and third layers, as recycled polypropylene is not disclosed.

9. 	Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Shepherd (U.S. Patent No. 3,285,883) and further in view of Walsh (U.S. Patent No. 7,001,112 B2).
Jacoby and Shepherd disclose a geogrid as discussed above. Jacoby and Shepherd fail to disclose a geogrid that is triaxial.
Walsh teaches a geogrid (column 2, line 24) comprising grooves, for the purpose of obtaining improved stretching (column 10, lines 15 — 19).
It therefore would have been obvious for one of ordinary skill in the art to provide for grooves in order to obtain improved stretching as taught by Walsh. A triaxial geogrid would therefore be obtained, as disclosed on page 12, lines 12 — 15 of the instant specification.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782